182 S.E.2d 400 (1971)
279 N.C. 337
STATE of North Carolina
v.
James Robert GRANT.
No. 101.
Supreme Court of North Carolina.
July 30, 1971.
*402 William D. McNaull, Jr., Charlotte, for defendant appellant.
Robert Morgan, Atty. Gen., William W. Melvin and T. Buie Costen, Asst. Attys. Gen., for the State.
HUSKINS, Justice:
Defendant contends the warrantless search of the automobile was illegal in that (1) it was not a search incident to a lawful arrest, and (2) it was not a search by consent of the defendant. Hence, defendant argues, the fruits of the search were tainted and inadmissible in evidence against him.
There was evidence to show, and the trial court found on voir dire, that the owner of the car consented to the search of the trunk. We are bound by this factual finding. State v. Little, 270 N.C. 234, 154 S.E.2d 61 (1967). With the owner present and consenting, defendant's consent was not required to validate the search. Under such circumstances, a passenger or a guest has no legal basis upon which to object to a search of the car by peace officers. State v. Hamilton, 264 N.C. 277, 141 S.E.2d 506 (1965). See Comment, Third Party Consent to Search and Seizure, 33 U.Chi.L.Rev. 797 (1966). The fruits of the search were thus lawfully obtained and properly admitted in evidence. Under these circumstances a search warrant was not required.
*403 Other points raised are not reached since discussion of them is not necessary to decision in the case.
In the trial below we find
No error.